--------------------------------------------------------------------------------

Exhibit 10.1


DESCRIPTION OF 2018 CASH BONUS PLAN
On February 16, 2018, the Compensation Committee (the "Committee") of the Board
of Directors of Covenant Transportation Group, Inc., a Nevada corporation (the
"Company"), approved performance-based bonus opportunities for the Company's
senior management group (the "2018 Bonus Program") under the Company's 2006
Omnibus Incentive Plan, as amended (the "Plan").  As set forth in the Plan, the
Committee may choose from a range of defined performance measures.


Under the 2018 Bonus Program, and consistent with the objectives of the Plan,
certain employees, including the Company's named executive officers, may receive
annual cash bonuses upon satisfaction of 2018 consolidated adjusted earnings per
share targets (and, for Sam Hough and Paul Newbourne, the satisfaction of 2018
operating income and operating ratio targets established for Covenant Transport,
Inc. ("CTI") and Covenant Transport Solutions, LLC ("Solutions"), respectively)
(collectively, the "2018 Performance Targets").  Each applicable 2018
Performance Target corresponds to a percentage bonus opportunity for the
employee that is multiplied by the employee's 2018 year-end annualized base
salary to determine the employee's bonus.  Pursuant to the 2018 Program, in 2018
the Company's named executive officers are eligible to receive performance-based
bonuses as follows: (i) David Parker may receive between 17.5% and 140.0% of his
2018 year-end annualized base salary depending on the level of 2018 Performance
Targets that is achieved, if any, (ii) Joey Hogan may receive between 16.25% and
130.0% of his 2018 year-end annualized salary depending on the level of 2018
Performance Targets that is achieved, if any, (iii) Richard Cribbs may receive
between 12.5% and 100.0% of his 2018 year-end annualized base salary depending
on the level of 2018 Performance Targets that is achieved, if any, (iv) Sam
Hough may receive between 6.25% and 50.0% of his 2018 year-end annualized base
salary depending on the level of 2018 Performance Targets that is achieved, if
any, and between 6.25% and 50.0% of his 2018 year-end annualized salary
depending on the Performance Targets achieved for CTI, if any, and (v) Paul
Newbourne may receive between 6.25% and 50.0% of his 2018 year-end annualized
base salary depending on the level of 2018 Performance Targets that is achieved,
if any, and between 25.0% and 50.0% of his 2018 year-end annualized salary
depending on the Performance Targets achieved for Solutions, excluding its
Transport Financial Solutions or “TFS” business line, if any.  The performance
bonuses based upon 2018 Performance Targets are subject to a 10.0% upward or
downward adjustment depending on year-over-year net income margin percent
improvement/decline of the Company compared to five peer companies. The peer
companies for 2018 are: Marten Transport, Ltd., PAM Transportation Services,
Inc., Schneider National, Inc., USA Truck, Inc., and Werner Enterprises, Inc.
 
Back to Form 10-Q [form10q.htm]